—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered November 19, 2001, convicting him of criminal possession of marijuana in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Prochilo, 41 NY2d 759, 761; People v Jakins, 277 AD2d 328; People v Fryar, 276 AD2d 641). The hearing minutes support the denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence (see People v Crespo, 292 AD2d 177, lv denied 98 NY2d 709; People v Sergeant, 281 AD2d 438; People v Licurgo, 277 AD2d 396).
The Supreme Court properly denied the defendant’s motion to sever the marijuana possession count from the remaining arson-related counts of the indictment. The proof in support of the arson-related counts would have been material and admissible as evidence-in-chief upon a trial of the drug charge, as the proof related to the reasons for the defendant’s arrest (see CPL 200.20 [2] [b]; People v Bongarzone, 69 NY2d 892, 895; People v Nolan, 277 AD2d 400). Moreover, the defendant made various statements at the time of his arrest on the drug charge which would have been material and admissible as evidence-in-chief upon a trial of the arson-related counts (see People v Nolan, supra; People v Quartieri, 171 AD2d 889). Santucci, J.P., O’Brien, Goldstein and Cozier, JJ., concur.